Warner, J.,
dissenting.
From the facts in this case, as exhibited by the record, Lochrane was the maker of the note sued on, the principal debtor to Solomon, the plaintiff, and not a surety. It was Ms debt, and he is bound, under the law, to pay it, unless he is discharged from such payment by law. On what ground does he seek to be discharged from the payment of his own debt to Solomon ? Simply on the ground that he had bargained the property which he had mortgaged to Solomon, to secure the payment of the debt to Crawford, and had given Crawford time to raise the money to pay off the mortgage debt of $1,000 00. There is no evidence in the record that Solomon agreed to substitute Crawford as his debtor, for the $1,000 00, in the place and stead of Lochrane. All that can be said is, that Crawford paid Solomon two and a half per cent, a month not to foreclose his mortgage on Lodhrand s property, in payment of Loehrane’s debt. But it is said, that this payment by Crawford to Solomon of two and a half per cent, a month, for three or four months, not to foreclose his *292mortgage on Lochrane’s property, in payment of Lochrane’s debt, was a collateral. Collateral to what? There is no evidence that Solomon agreed to accept Crawford, either collaterally or-otherwise, as paymaster for Lochrane’s debt. Upon what legal principle, then, can Crawford, or Crawford’s act, be said to be a collateral undertaking to pay Lochrane’s debt to Solomon, ’Without the consent of Solomon? Collateral security in contracts, is a separate obligation, which is attached to another contract, and is to guarantee its performance. By this term, is also meant the transfer of property, or of other contracts, to insure the performance of a principal engagement. 1st. Bouvier’s Law Dictionary, 275: What collateral security did Solomon take from Crawford, to secure Lochrane’s debt ? What has become of that collateral security, if any such ever existed ? How, or in what manner, has the owner of that collateral security been injured by the act of Solomon? The simple truth is, (taking the most favorable view of this case for the defendant,) that Crawford paid Solomon two and a half per cent, a month for three or four months not to foreclose his mortgage on Lochrane’s property, and thereby collect the debt that Loehrane owed him. That is all of it; there is no surety, or collateral, or collateral security in the case, who has been injured. The assumed collateral is a mere man of straw. In mjr judgment, there was no error in the Court below in overruling the motion for a new trial, on the ground that the verdict was contrary to the evidence. The Court was not requested, in writing, to charge the jury upon any part of the evidence, and there is no exception taken, that the charge of the Judge did not cover all the facts proved. The charge of the Court excepted to, was not error, in view of the facts contained in the record. The defendant was the principal debtor, and not a surety, or collateral surety, and has lost no collateral security. The loss of which he complains, (the destruction of'the printing-press by fire,) did not spring out of, or result from, any agreement made between Crawford and Solomon, which would operate as a legal discharge of the debt, but from a cause entirely independent of that alleged agreement. From the facts dis*293closed by the record, and my understanding of the law applicable thereto, I am of the opinion the judgment of the Court below should be affirmed.